Order, Supreme Court, New York County (H. I. Altman, J.), entered January 4, 1983 denying defendant-appellant Long Island Railroad’s cross motion for summary judgment to dismiss the complaint, is, so far as appealed from by said defendant, unanimously reversed, on the law, without costs, and said cross motion is granted and the complaint is dismissed on the ground that the action against said defendant is barred by the Statute of Limitations. Defendant Long Island Railroad is a wholly owned subsidiary of the Metropolitan Transportation Authority. Pursuant to subdivisions 1,2 and 6 of section 1276 of the Public Authorities Law, the effective Statute of Limitations for actions in tort against the Long Island Railroad is one year and 30 days after the occurrence of the alleged tort. (Andersen v Long Is. R. R., 88 AD2d 328, affd 59 NY2d 657.) As the accident occurred on December 23, 1980, and the action was not begun until February 8,1982, it was not begun within the period of one year and 30 days and is thus barred by the Statute of Limitations. There was no showing of any conduct on the part of defendant Long Island Railroad, or its agents, that would estop said defendant from interposing the defense of the Statute of Limitations. Concur — Asch, J. P., Silverman, Fein, Lynch and Kassal, JJ.